EXHIBIT 23.1 Stan J.H. Lee, CPA 2160 North Central Rd, Suite 209 .Fort Lee ♦ NJ 07024 P.O. Box 436402 . San Diego .CA . 92143-9402 619-623-7799 Fax 619-564-3408 E-mail) stan2u@gmail.com The firm of Stan J.H. Lee, Certified Public Accountant, consents to the inclusion of our report of May 19, 2011 on the reviewed financial statements of Quantum Assets, Inc. as of March 31, 2011 and for the 3-months period then ended in any filings that are necessary now or in the near future with the U.S. Securities and Exchange Commission. Very truly yours, Stan J.H. Lee, CPA May 19, 2011 Fort Lee, NJ 07024 Registered with the Public Company Accounting Oversight Board Member of New Jersey State Society of CPAs
